DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 21, 23, 25, 26, 29, 32 and 39 are acknowledged by the examiner. 
The cancelation of claims 1-20, 22 and 24 are acknowledged by the examiner. 
The addition of claim 41 is acknowledged by the examiner. 

Claim Objections
Claim 21 is objected to because of the following informalities:  “a front side of the brake panel” in line 15 of the claim should be --the front side of the brake panel-- since the claim already recites “a front side or a back side of the brake panel” in line 9 of the claim.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  “; and” in line 5 of the claim should be deleted since the following claim limitations have deleted.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  “a front side of the brake panel” in line 14 of the claim should be --the front side of the brake panel-- since the claim already recites “a front side or a back side of the brake panel” in line 10 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 25-28, 32 and 37-39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Aurich (DE 19715528 A1). 
Regarding claim 21, Aurich discloses a circuit (note the circuit shown in fig. 2), comprising: 
a fluidic line matrix (note the air supply system 3 and control lines 4b) and brake components (note the brake components 12) connected to said fluidic line matrix (note pages 2-3 of the English translation or col. 3, lines 61-62), said fluidic line matrix being a brake panel (note the fluidic lines connecting the components to each other as shown in figs. 2-4; also note page 3 of the English translation); 
at least one interface (note the system boundaries 14 of the modules 2) for connecting a distributor block to said fluidic line matrix, said at least one interface (note the system boundaries 14 of the modules 2) is implemented by connections of said fluidic line matrix (note the brake components 12) connected to said fluidic line matrix (note page 3 of the English translation or col. 3, lines 61-62), said connections of said at least one interface (note the system boundaries 14 of the modules 2) are implemented on a front side or a back side of said 
said fluidic line matrix having further connections for connecting the brake components, said connections for connecting the brake components being formed on a front side of the brake panel (note the fluidic lines connecting the components to each other as shown in figs. 2-4; also note page 3 of the English translation).
Re-claim 23, Aurich discloses said brake panel is selected from the group consisting of a pipe panel, a bore panel and an adhesive panel (note fig. 3).
Re-claim 25, Aurich discloses in addition to said connections forming said at least one interface, said fluidic line matrix also has connections for connecting connector lines assigned to the circuit, wherein said connections for connecting the connector lines are implemented on one of the front or back sides of the brake panel (note the fluidic lines connecting the components to each other as shown in figs. 2-4; also note page 3 of the English translation).
Re-claim 26, Aurich discloses in combination with a circuit (note the circuit shown in fig. 2) according to claim 21, a distributor block for connection to the at least one interface of the circuit, said distributor block being configured to implement a configuration of flow paths of the fluidic line matrix of the circuit upon connection thereof to the at least one interface (note pages 2-3 of the English translation or col. 4, line 44 to col. 5, line 20).
Re-claim 27, Aurich discloses the distributor block is configured as a passive component (note the distributor block 9 shown in figs. 3-4).
Re-claim 28, Aurich discloses the distributor block is produced in one piece (note the distributor block 9 shown in figs. 3-4).
Regarding claim 32, Aurich discloses a brake control assembly, comprising: 

a distributor block and at least one interface for connecting said distributor block to said fluidic line matrix; said at least one interface (note the system boundaries 14 of the modules 2) is implemented by connections of said fluidic line matrix (note the brake components 12) connected to said fluidic line matrix (note page 3 of the English translation or col. 3, lines 61-62), said connections of said at least one interface (note the system boundaries 14 of the modules 2) are implemented on a front side or a back side of said brake panel (note the fluidic lines connecting the components to each other as shown in figs. 2-4; also note page 3 of the English translation);
said fluidic line matrix having further connections for connecting the brake components, said connections for connecting the brake components being formed on a front side of the brake panel (note the fluidic lines connecting the components to each other as shown in figs. 2-4; also note page 3 of the English translation); and 
wherein a configuration of flow paths of said fluidic line matrix is implemented by said distributor block (note pages 2-3 of the English translation or col. 4, line 44 to col. 5, line 20).
Re-claim 37, Aurich discloses a rail vehicle (note the abstract), comprising a brake control assembly, comprising: a fluidic line matrix (note the air supply system 3 and control lines 4b) and brake components connected to said fluidic line matrix; a distributor block and at least one interface for connecting said distributor block to said fluidic line matrix; and wherein a configuration of said fluidic line matrix is implemented by said at least one distributor block (note pages 2-3 of the English translation or col. 4, line 44 to col. 5, line 20).
Re-claim 38, Aurich discloses said brake control assembly (1) is implemented as part of a brake equipment panel (note fig. 3).
Re-claim 39, Aurich discloses a method for forming a brake control assembly (1), the method comprising: 
providing a distributor block (note the distributor block 9 shown in figs. 3-4) and a circuit (note the circuit shown in fig. 2) according; 
connecting the distributor block to the at least one interface of the circuit to thereby implement a configuration of the fluidic line matrix of the circuit by way of the distributor block (note pages 2-3 of the English translation or col. 4, line 44 to col. 5, line 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 30, 33-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aurich (DE 19715528 A1) in view of Mann et al. (US 8,844,573 B2). 
Re-claims 29, 30, 33, 34 and 40, Aurich discloses all claimed limitations as set forth above including a distributor (note the distributor block 9 shown in figs. 3-4) but fails to disclose at least two distributor blocks configured for implementing two different configurations of the fluidic line matrix as claimed.  However, Mann et al. discloses an electrofluidic modular system comprising at least two distributor blocks configured for implementing two different configurations of the fluidic line matrix (note the modules 1a and 1b shown in fig. 1 of Mann et al.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Aurich with at least two distributor blocks configured for implementing two different configurations of the fluidic line matrix as taught by Mann et al. will allow the system to function with various operation as desired, and thus making the system user friendly and efficient. 

Regarding claims 35 and 36, the modified system of Aurich in view of Mann et al. discloses a plurality of distributor blocks as set forth above but fails to explicitly disclose a third . 

Allowable Subject Matter
Claims 31 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Regarding claims 21 and 32, the applicant argues that the applied prior art of Aurich does show at least one interface for connecting a distributor block to the fluidic line matrix, the at least one interface being implemented by connections of the fluidic line matrix, the connections of the at least one interface being implemented on a front side or a back side of the brake panel, the interface being formed to implement a configuration of the fluidic line matrix by connecting or exchanging the distributor block, the fluidic line matrix having further connections for connecting the brake components, the connections for connecting the brake components being formed on a front side of the brake panel, as recited in claims 21 and 32 of the instant application.  The examiner disagrees.  The examiner notes that the applicant does not provide any support or reason as to how or why the system of Aurich is not considered to disclose the claimed limitations as stated in the final rejection.  However, as set forth above, Aurich discloses 
Regarding Mann, the applicant argues that Mann does not make up for the deficiencies of Aurich.  The examiner disagrees.  Again, as set forth above, Aurich discloses all of the limitations as claimed but relies on Mann for the teaching of at least two distributor blocks configured for implementing two different configurations of the fluidic line matrix as claimed.  Mann et al. clearly discloses an electrofluidic modular system comprising at least two distributor blocks configured for implementing two different configurations of the fluidic line matrix (note the modules 1a and 1b shown in fig. 1 of Mann et al.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Aurich with 
As set forth above, Aurich and Mann discloses all of the limitations as claimed and thus the rejections are proper and valid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

/MAHBUBUR RASHID/Examiner, Art Unit 3657